                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

LISA HEFLIN,                                  )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. CIV-16-1028-G
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,1             )
                                              )
       Defendant.                             )

                                          ORDER

       This matter is before the Court on Plaintiff’s motion for an extension of time,

seeking authorization under Rule 60(b)(6) of the Federal Rules of the Civil Procedure to

file a motion for attorney’s fees under 42 U.S.C. § 406(b)(1). See Pl.’s Mot. (Doc. No. 28);

J. (Doc. No. 25) (entered July 14, 2017); McGraw v. Barnhart, 450 F.3d 493, 505 (10th

Cir. 2006). Plaintiff states that Defendant has no objection to the relief requested.

       Plaintiff informs the Court that on January 20, 2020, the Social Security

Administration issued a notice of award approving Plaintiff for benefits and awarding past-

due benefits. See Pl.’s Mot. at 2. Plaintiff further informs the Court that her counsel has

filed this Motion one day after receipt of the notice of award. See id.

       The Court finds that “[s]ubstantial justice will be served by allowing counsel to seek

§ 406(b)(1) fees under the authority of Rule 60(b)(6).”        McGraw, 450 F.3d at 505.




1
 The current Commissioner is hereby substituted as Defendant pursuant to Federal Rule
of Civil Procedure 25(d).
Accordingly, Plaintiff’s unopposed Motion (Doc. No. 28) is hereby GRANTED.

Plaintiff’s counsel shall file her motion for attorney’s fees within 14 days of the issuance

of this Order.

       IT IS SO ORDERED this 31st day of January, 2020.




                                             2
